          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 1 of 49




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    LORI FREITAS, et al.,                                      No. 4:20-CV-01236

                  Plaintiffs,                                  (Judge Brann)

          v.

    GEISINGER HEALTH PLAN, et al.,

                  Defendants.

                                 MEMORANDUM OPINION

                                           MAY 27, 2021

         On May 21, 2020, Plaintiffs Lori Freitas and Kaylee McWilliams initiated

this class action lawsuit against Defendants Geisinger Health Plan and SCIOinspire

Corp.1 Plaintiffs’ complaint contains twelve counts seeking relief for alleged

violations of the Employee Retirement Income Security Act of 1974 (“ERISA”).2

On September 24, 2020, Defendants filed a motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6).3

I.       LEGAL STANDARD

         Under Federal Rule of Civil Procedure 12(b)(6), the Court dismisses a

complaint, in whole or in part, if the plaintiff has failed to “state a claim upon



1
      Doc. 1-2. The Court notes that SCIOinspire was identified in Plaintiffs’ complaint as Socrates,
      Inc. Doc. 7. However, the company appears to have changed its name following a merger or
      acquisition unrelated to this case. Doc. 9 at 1 n. 1.
2
      Doc. 7.
3
      Doc. 9.
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 2 of 49




which relief can be granted.” A motion to dismiss “tests the legal sufficiency of a

pleading”4 and “streamlines litigation by dispensing with needless discovery and

factfinding.”5 “Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of a

dispositive issue of law.”6 This is true of any claim, “without regard to whether it

is based on an outlandish legal theory or on a close but ultimately unavailing one.”7

        When addressing a motion to dismiss, the Court “accept[s] as true all factual

allegations in the complaint and draw[s] all inferences from the facts alleged in the

light most favorable to [the plaintiff].”8 However, “the tenet that a court must

accept as true all of the allegations contained in the complaint is inapplicable to

legal conclusions.”9 “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”10

         “Generally, consideration of a motion to dismiss under Rule 12(b)(6) is

limited to consideration of the complaint itself.”11 However, a court may consider

the full text of a document cited by the plaintiff that are integral to the complaint

where it is “clear on the record that no dispute exists regarding the authenticity or



4
     Richardson v. Bledsoe, 829 F.3d 273, 289 n.13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v.
     Bridgeport Mach., Inc., 249 F.3d 672, 675 (7th Cir. 2001) (Easterbrook, J.)).
5
     Neitzke v. Williams, 490 U.S. 319, 326–27 (1989).
6
     Id. at 326 (citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
7
     Id. at 327.
8
     Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
9
     Iqbal, 556 U.S. at 678 (internal citations omitted); see also Fowler v. UPMC Shadyside, 578
     F.3d 203, 210 (3d Cir. 2009) (Nygaard, J.) (“After Iqbal, it is clear that conclusory or ‘bare-
     bones’ allegations will no longer survive a motion to dismiss.”).
10
     Iqbal, 556 U.S. at 678.
11
     Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006).
                                                 -2-
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 3 of 49




accuracy of the document.”12 Because the plan documents are integral to

Plaintiffs’ claims, and because neither party contests the validity of these

documents, the Court finds it appropriate to consider these materials in disposing

of Defendants’ motion to dismiss.

II.      BACKGROUND

         The allegations in this case are relatively straightforward. At all relevant

times, Plaintiffs received health insurance from the Geisinger Health Plan, an

employee welfare benefits plan governed by ERISA.13 The Group Subscription

Certificates attached to Plaintiffs’ complaint appears to contain all relevant terms

of the plan.14 Plaintiffs allege that Geisinger (being the plan) is a plan fiduciary

responsible for making discretionary decisions regarding the denial of benefits

claims.15 Though not named as a fiduciary within the plan, SCIOinspire is alleged

in the complaint to be a plan fiduciary responsible for enforcing the plan’s

subrogation rights.16

         The plan contains a subrogation clause, which consists of three sentences.17

The clause reads as follows:


12
      Id.; Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47-48 (2d Cir.1991); see also, e.g.,
      Kaempe v. Myers, 367 F.3d 958, 965 (D.C. Cir. 2004); Alt. Energy, Inc. v. St. Paul Fire &
      Marine Ins. Co., 267 F.3d 30, 33 (1st Cir. 2001).
13
      Doc. 7 at ¶ 2.
14
      Plaintiffs attached two (virtually identical) certificates to their Amended Complaint. Doc. 7-
      2; Doc. 7-3. At least for purposes of this motion, the Court assumes that these certificates
      comprehensively represent the plan’s terms.
15
      Doc. 7 at ¶¶ 11-15.
16
      Id.
17
      Doc. 7-2 at § 8.3.
                                                   -3-
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 4 of 49




           The Plan has the right of subrogation to the extent permitted by the law
            against third parties that are legally liable for the expenses paid by the
            Plan under [the Plan’s terms].

           The Member shall do nothing to prejudice the subrogation rights of the
            Plan.

           The Plan may recover benefits amounts paid under [the terms of the Plan]
            under the right of subrogation to the extent permitted by law.18

          The plan does not define the term subrogation, nor does it elaborate upon

how the term should be construed. Further, beyond this clause, the plan does not

explicitly set forth any other processes by which the plan might recoup the cost of

benefits paid to injured plan members. Notably absent is any provision stating that

a member must reimburse the plan for benefits paid if the member receives

compensation from a third-party tortfeasor who injures her.19 The plan also does

not expound upon what shall occur if a member prejudices the plan’s subrogation

rights.

          In 2017, while insured under the plan, Plaintiffs were injured in separate

accidents by third-party tortfeasors.20 Plaintiffs subsequently received a collective

total of $61,525.59 in health benefits under the plan.21 At some point, Plaintiffs

settled their claims against the tortfeasors who injured them.22 Plaintiffs have not

disclosed the amounts for which they settled, although they allege that their


18
     Id.
19
     In fact, the term reimbursement only appears within the plan in provisions establishing a
     member’s right to seek reimbursement from the plan. E.g., id. at 20, 36, 74, 75, 76.
20
     Doc. 7 at ¶¶ 17, 24.
21
     Id. at ¶¶ 19, 26. Freitas received $17,590.83, and McWilliams received $43,934.76. Id.
22
     Id. at ¶¶ 21, 27.
                                                 -4-
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 5 of 49




settlements did not include compensation for the cost of medical benefits incurred

as a result of their injuries.23 It is also not clear whether Plaintiffs released the

tortfeasors from liability before Defendants were able to assert any claims for

subrogation.

        After Plaintiffs settled their claims, SCIOinspire contacted them by letter

and demanded reimbursement for the cost of medical benefits they had received

pursuant to the plan (collectively, $61,525.59).24 The letters offered no

explanation or reasoning regarding SCIOinspire’s requests, although Plaintiffs

allege (and Defendants do not contest) that they were sent based on Defendants’

interpretation that the plan’s subrogation clause authorized them to seek

reimbursement from Plaintiffs for the cost of their benefits.25 Plaintiffs

subsequently paid SCIOinspire at least some of what was demanded.26

        Plaintiffs then commenced this class-action lawsuit on May 21, 2020

seeking under § 502(a)(1)(B) to recover the funds they have paid in reimbursement

in response to the SCIOinspire letters, as well as any funds that other members

have paid in reimbursement under similar circumstances.27 Plaintiffs also assert



23
     Id. at ¶¶ 23, 30. Presumably this means that Plaintiffs received compensation solely for non-
     medical damages (emotional distress, lost wages, etc.).
24
     Doc. 7-1. The letters were sent in March 2018 (to Freitas) and March 2019 (to McWilliams).
     Id.
25
     Doc. 7.
26
     Id. at ¶ 37. They did so “involuntarily and under protest.” Id.
27
     Plaintiffs additionally seek a declaratory judgment holding that Defendants were not entitled
     to seek reimbursement under the plan’s subrogation clause.
                                                 -5-
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 6 of 49




five breach of fiduciary duty claims under § 502(a)(3), four of which arise from

Defendants’ allegedly wrongful interpretation of the plan’s subrogation clause.

Defendants now seek to dismiss on the basis that Defendants’ interpretation of the

plan’s subrogation clause was correct as a matter of law.

III.    DISCUSSION

        A.      Denial of Benefits Claim Under § 502(a)(1)(B)

        Defendants first move to dismiss Plaintiffs’ § 502(a)(1) claim, which alleges

that Defendants have wrongfully denied Plaintiffs benefits that are owed to them

under the terms of the plan.28 Defendants argue that Plaintiffs’ claim must be

dismissed because, in their view, the plan’s subrogation clause unambiguously

authorizes Defendants to seek reimbursement from members where the members

have received both plan benefits and third-party compensation. Defendants offer a

number of theories supporting their interpretation, all of which are premised on the

assertion that this Court must apply equitable principles to construe the terms of

the plan.

        The Court respectfully disagrees. Consequently, Defendants’ motion to

dismiss Plaintiffs’ § 502(a)(1) claims is denied.




28
     A beneficiary’s claim that her “ERISA plan wrongfully sought reimbursement of previously
     paid health benefits” constitutes a claim for “benefits due” under ERISA § 502(a)(1). Levine
     v. United Healthcare Corp., 402 F.3d 156, 163 (3d Cir. 2005); see also Wolff v. Aetna Life Ins.
     Co., 2020 WL 4754253, at *2 n.18 (M.D. Pa. Aug. 17, 2020) (quoting Roche v. Aetna, Inc.,
     167 F. Supp. 3d 700, 711 (D.N.J. 2016)).
                                                 -6-
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 7 of 49




                1.      Legal Background

        Following almost a decade of research,29 Congress enacted ERISA to

regulate the administration of private-pension and welfare-benefit plans.30

Congress was principally concerned that the operative legal regime at the time

(based on state trust law) failed to sufficiently protect plan participants, who

frequently found themselves losing benefits due to a lack of reliable standards and

rules.31 ERISA sought to remedy this problem by creating uniform minimum

standards governing the administration of private-pension and welfare-benefit

plans.32

        However, cognizant of the burden that a heavy-handed approach might place

on plan administrators, Congress structured ERISA to balance the interest of

protecting plan beneficiaries with that of creating a system which is not so onerous

as to discourage employers from participating in it.33 The result of this cost-benefit

analysis was a statutory regime focused primarily on holding parties accountable to



29
     Nachman Corp. v. Pension Benefits Guar. Corp., 446 U.S. 359, 361 (1980).
30
     29 U.S.C. § 1001, et seq.
31
     29 U.S.C. § 1001; Boggs v. Boggs, 520 U.S. 833, 845 (1997) (“The principal object of [ERISA]
     is to protect plan participants and beneficiaries.” (citing Shaw v. Delta Air Lines, Inc., 463 U.S.
     85, 90 (1983))); see also; Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 113 (1989).
32
     See Conkright v. Frommert, 559 U.S. 506, 517 (2010) (“ERISA ‘induc[es] employers to offer
     benefits by assuring a predictable set of liabilities, under uniform standards of primary conduct
     and a uniform regime of ultimate remedial orders and awards when a violation has occurred.’”
     (alterations in original) (quoting Rush Presidential HMO, Inc. v. Moran, 536 U.S. 355, 370
     (2002))).
33
     Reich v. Rowe, 20 F.3d 25, 32 (1st Cir. 1994) (“[W]e also recognize that the present structure
     of ERISA was the outcome of certain cost-benefit analyses that Congress undertook in order
     to fashion a comprehensive regulatory scheme.”).
                                                   -7-
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 8 of 49




the terms of a given plan, whatever those terms may be.34 Accordingly, ERISA

does not mandate “minimum substantive content” to be included in each plan, but

rather sets forth various standards to ensure that plans are consistently and

uniformly enforced.35

        ERISA also broadly preempted state law governing private-pension and

welfare-benefit plans, replacing it with a mandate for courts to develop a body of

federal common law.36 Consequently, federal common law controls plan

interpretation.37 When analyzing plan language, courts must look to “general

principles of contract interpretation, at least to the extent those principles are

consistent with ERISA.”38 Moreover, because the majority of state statutory and

common law (including equitable rules developed under or incorporated into state

law) is preempted,39 courts are generally precluded from relying on state doctrines




34
     U.S. Airways, Inc. v. McCutchen, 569 U.S. 88, 101 (2013) (“The plan, in short, is at the center
     of ERISA.”).
35
     Conkright, 559 U.S. at 517; Nazay v. Miller, 949 F.2d 1323, 1337 (3d Cir. 1991) (“ERISA
     does not require an employer to create a specific benefit plan and does not permit the courts to
     test the substantive reasonableness of the plan’s provisions . . . Instead, ERISA permits judicial
     review of the administration of a plan once created.” (emphasis added) (citing Hlkinka v.
     Bethlehem Steel Corp., 863 F.2d 279, 283 (3d Cir. 1988))).
36
     FMC Corp. v. Holliday, 498 U.S. 52, 58 (1990) (“[ERISA’s] pre-emption clause is
     conspicuous for its breadth.”); Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 56 (1987) (referring
     to Congress’s directive that federal courts develop a “federal common law of rights and
     obligations”); Firestone, 489 U.S. at 110.
37
     Schultz v. Aviall, Inc. Long Term Disability Plan, 670 F.3d 834, 838 (7th Cir. 2012).
38
     Id. (citations omitted).
39
     See Sunbeam-Oster Co., Inc. Group Benefits Plan for Salaried & Non-Bargaining Hourly
     Emps., 102 F.3d 1368, 1374 (5th Cir. 1996).
                                                  -8-
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 9 of 49




where those doctrines have not been adopted under federal common law or are

inconsistent with the requirements of ERISA.40

        As a result of ERISA’s preemptive force, the relief available to ERISA plan

participants is circumscribed to that which is available under ERISA § 502.41 For

example, plan members and beneficiaries may seek to redress the wrongful denial

of benefits under § 502(a)(1)(B) where the denial of benefits violates the terms of

the plan or another provision of ERISA.42 Further, both plan members and

fiduciaries may seek “appropriate equitable relief” under § 502(a)(3) where a

remedy is not otherwise available. A brief overview of both provisions is

instructive.

        Section 502(a)(1) authorizes a plan participant “to recover benefits due to

him under the terms of his plan, to enforce his rights under the terms of the plan, or

to clarify his rights to future benefits under the terms of the plan.”43

Because§ 502(a)(1) remedies violations of a plan’s terms, analysis of § 502(a)(1)

claims focuses almost exclusively on plan interpretation. As discussed above,



40
     See Schultz, 670 F.3d at 838. Courts are of course always free to consider whether a particular
     state rule should be incorporated into federal common law. See Ryan by Capria-Ryan v. Fed.
     Express Corp., 78 F.3d 123, 126 (3d Cir. 1996) (“It is well established that federal courts have
     the power under appropriate circumstances to apply common-law doctrines in ERISA
     actions.”), abrogated on other grounds by McCutchen, 589 U.S. That does not mean, however,
     that adoption of such rules is automatic. See Travitz v. Ne. Dep’t ILGWU Health & Welfare
     Fund, 818 F. Supp. 761, 768 (M.D. Pa. 1993).
41
     29 U.S.C. § 1132, ERISA § 502.
42
     For purposes of brevity, the Court will refer to the relief prescribed in § 502(a)(1)(B) as arising
     under § 502(a)(1).
43
     29 U.S.C. § 1132(a)(1)(B), ERISA § 502(a)(1)(B).
                                                  -9-
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 10 of 49




courts apply federal common law to determine a plan’s meaning, and then evaluate

whether a violation has occurred.44 Equitable remedies and relief are unavailable

under § 502(a)(1); in this sense, a beneficiary’s claim lives and dies on the

language of the plan.45

        By contrast, § 502(a)(3) allows plan participants and fiduciaries to redress

plan violations through “appropriate equitable relief.”46 Importantly, while

§ 502(a)(3) authorizes equitable relief, it does not permit courts to apply equitable

doctrines or rules of decisions to override plan language.47 A party thus may not

use § 502(a)(3) to assert an equitable claim based on principles which cannot be

found within the plan’s text.48 Further, a court will apply the same interpretative

rules under § 502(a)(3) that it does under § 502(a)(1).49 In this sense, the primary

distinction between § 502(a)(1) and § 502(a)(3) is the remedy authorized; while

both permit parties to challenge plan violations, § 502(a)(1) allows only for the

payment of benefits due,50 and § 502(a)(3) allows only for a remedy “typically

available in equity.”51


44
     Schultz, 670 F.3d at 838.
45
     CIGNA Corp. v. Amara, 563 U.S. 421, 438 (2011) (holding that equitable remedies such as
     contract reformation are not permitted under § 502(a)(1)).
46
     29 U.S.C. § 502(a)(3).
47
     McCutchen, 569 U.S. at 99-101.
48
     Id.
49
     Id. at 102.
50
     Amara, 563 U.S. at 438.
51
     Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 210 (2002). Forms of relief not
     “typically available in equity” include claims “for money due and owing under a contract,” or
     requests for specific performance of a contract. Id. (internal quotation marks omitted) (first
     quoting Wal-Mart Stores, Inc. v. Wells, 213 F.3d 398, 401 (7th Cir. 2000) (Posner, J.); and
                                                 - 10 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 11 of 49




        ERISA plans frequently use § 502(a)(3) to enforce reimbursement

provisions against plan beneficiaries; these provisions expressly entitle plans to

reimbursement where a beneficiary has received both plan benefits and third-party

compensation.52 To succeed on a claim for reimbursement under § 502(a)(3), a

plan must show that plan language gives rise to an equitable lien by agreement, and

that the tracing requirements necessary to enforce such a lien are satisfied.53 In

other words, it must point to explicit language within the plan creating a right of

reimbursement and designating specific funds subject to that right.54

        Finally, it is important to note that, although equitable principles and

doctrines cannot override plan language, they may be incorporated into federal

common law as default rules to aid courts in interpreting a plan’s text.55 Two such

doctrines that have been adopted under federal common are the common-fund and

made-whole rules.56 These rules, which serve to limit a plan’s right of



     then citing Bowen v. Massachusetts, 487 U.S. 879, 918-19 (1988) (Scalia, J., dissenting)); see
     also Sereboff, 547 U.S. at 363 (ruling that a claim brought under § 502(a)(3) cannot be
     dismissed simply because it is asserting breach of contract (a legal cause of action), even if it
     may be dismissed for failing to assert an equitable remedy).
52
     Montanile v. Bd. of Trs. of Nat’l Elevator Indus. Health Benefit Plan, 577 U.S. 136, 138 (2016).
53
     Id. at 143. An equitable lien by agreement “as its name announces—both arises from and
     serves to carry out a contract’s provisions.” McCutchen, 569 U.S. at 98. It is essentially “a
     lien arising out of an agreement to convey ownership of specific property to one party as soon
     as the counterparty gets title to the property.” Funk v. CIGNA Group Ins., 648 F.3d 182, 194
     (3d Cir. 2011) (citations omitted), abrogated on other grounds by Montanile, 577 U.S.
54
     Montanile, 577 U.S. at 143; McCutchen, 569 U.S. at 100-02.
55
     See Ryan, 78 F.3d at 126.
56
     McCutchen, 569 U.S. at 101-03. U.S. Airways, Inc. v. McCutchen (the decision adopting these
     rules) did not ultimately apply the made-whole rule because it found that the plan at issue there
     had expressly disavowed the doctrine’s application. Id. at 102. However, McCutchen signaled
     that application of the made-whole rule would be appropriate where plan language is silent.
                                                  - 11 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 12 of 49




reimbursement,57 consequently apply by default unless expressly abrogated by the

plan itself. This is true regardless of whether a court is interpreting a plan under

§ 502(a)(1) or § 502(a)(3).58

                2.     Defendants’ Arguments

        As an initial matter, the Court notes that this case is somewhat unusual. As

stated above, plans often contain reimbursement provisions which expressly entitle

them to seek reimbursement from beneficiaries who receive both plan benefits and

third-party compensation.59 Consequently, litigation regarding reimbursement

provisions generally centers around questions of application (i.e., whether recovery

should be limited under a default rule or whether tracing requirements have been

met).




     McCutchen, 569 U.S. at 102 (“The reimbursement provision at issue here precludes looking to
     the made-whole rule in [the same] manner [as the common-fund rule].”).
57
     The common-fund rule holds that “a litigant or a lawyer who recovers a common fund for the
     benefits of persons other than himself or his client is entitled to a reasonable attorney’s fee
     from the fund as a whole.” Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980). The made-
     whole (or “made-whole”) allows the beneficiary to recover first before the plan seeks
     reimbursement. McCutchen, 569 U.S. at 96. Application of either the common-fund or made-
     whole defenses allows beneficiaries to deduct a reasonable attorney’s fee from any
     reimbursement owed (under the common-fund doctrine) and receive a priority right of
     recovery (under the made-whole doctrine).
58
     Because federal common law is uniformly applicable to plan interpretation regardless of
     whether the plan is being construed under § 502(a)(1) or § 502(a)(3), it appears to the Court
     that these default rules are available under either provision.
59
     Montanile, 577 U.S. at 138; see, e.g., MBI Energy Servs. v. Hoch, 929 F.3d 506, 511-12 (8th
     Cir. 2019); Pell v. E.I. DuPont de Nemours & Co. Inc., 539 F.3d 292, 306 (3d Cir. 2008);
     Hiney Printing Co. v. Brantner, 243 F.3d 956, 960 (6th Cir. 2001); Reynolds Metals Co. v.
     Ellis, 202 F.3d 1246, 1247 (9th Cir. 2000); Sunbeam-Oster Co., Inc. Group Benefits Plan for
     Salaried & Non-Bargaining Hourly Emps. v. Whitehurst, 102 F.3d 1368, 1374 (5th Cir. 1996).
                                                 - 12 -
      Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 13 of 49




      By comparison, because the plan at issue here does not contain an explicit

reimbursement provision, the parties’ dispute largely revolves around whether the

plan’s subrogation clause, standing alone, has created an enforceable right of

reimbursement. Defendants assert wholeheartedly that the plan’s subrogation

clause creates a right of reimbursement. In support, they offer a number of

arguments purportedly justifying their interpretation that the subrogation clause,

which does not explicitly reference a right of reimbursement, nevertheless

authorizes reimbursement in these circumstances (and that it does so

unencumbered by the made-whole or common-fund doctrines).

      First, Defendants argue that the text of the subrogation clause plainly and

unambiguously evidences a contractual right of reimbursement. Without

justification, they assert that the term subrogation is a fundamentally equitable

doctrine that cannot be explicated from the equitable principles from which it

arose. Building on this premise, Defendants claim that, because the doctrine of

equitable subrogation recognizes a right of reimbursement where an insured has

received a double recovery, the plan’s right of subrogation must be construed as

operating in a similar manner. Defendants attempt to justify this interpretation by

citing to decisions articulating and applying the doctrine of equitable subrogation

under state law even where no express right of reimbursement exists.

      Second, and even more curiously, Defendants ask the Court to hold that,

notwithstanding the absence of a contractual, text-based right of reimbursement,
                                        - 13 -
        Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 14 of 49




Defendants may exercise an equitable right of reimbursement. Defendants argue

that Plaintiffs violated the terms of the plan by prejudicing Defendants’

subrogation rights (settling their claims against the tortfeasors). And they maintain

that the appropriate remedy for such a violation is to create an equitable right of

reimbursement under federal common law, even though such a right is not justified

in the plan’s text. Strangely, however, Defendants cite only a single, non-

controlling case adopting such a rule (decided almost thirty years ago) and entirely

fail to explain why this rule would be warranted or appropriate under current

precedent.

        Defendants further assert that the made-whole and common-fund rules are

inapplicable on several bases. Specifically, they contend that: the plan is

unambiguous and therefore precludes application of any default rules; the rules

have been inadequately pled and are unsupported by allegations within the

complaint; and Plaintiffs misunderstand and misapply the made-whole rule as it

has been articulated and defined under Pennsylvania law. Defendants also

maintain, inexplicably, that the made-whole rule has not been incorporated under

federal common law within this Circuit.60

        In response, Plaintiffs emphasize the absence of language establishing an

express right of reimbursement. They claim that the rights of subrogation and



60
     It seems beyond peradventure that a decision from the United States Supreme Court is binding
     upon the courts of every Circuit.
                                               - 14 -
      Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 15 of 49




reimbursement are legally and logically distinct, and thus that the existence of one

cannot imply the existence of the other. Plaintiffs point out that, had Defendants

wanted to create a right of reimbursement, they could have done so. And they

assert that, because they did not, it would be inappropriate now to allow

Defendants to essentially revise the plan’s terms after the fact. Plaintiffs also

contest Defendants’ assertion of a “prejudice” rule as unwarranted and, in any

event, not supported by the allegations in the complaint. Finally, Plaintiffs contend

that both the made-whole and common-fund doctrines are adequately pled and

wholly applicable.

      The Court’s analysis proceeds as follows. First, the Court determines

whether Defendants’ interpretation of the plan’s subrogation clause survives

review under § 502(a)(1). Answering this question requires resolving whether

Defendants in fact violated the terms of the plan by seeking reimbursement.

Second, the Court considers whether it should find that Defendants have an

equitable right of reimbursement under federal common law. Third, and finally,

the Court addresses the applicability of the made-whole and common-fund

doctrines.

             3.      § 502(a)(1)(B)

      To successfully challenge a plan’s denial of benefits under § 502(a)(1), a

beneficiary must show that the denial was based on an improper interpretation of



                                         - 15 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 16 of 49




the plan’s terms.61 To evaluate whether a plan’s interpretation was improper,

courts must first determine the appropriate standard of review.62 Where a plan

gives an administrator express discretion to interpret plan language, the plan’s

interpretation will be upheld so long as it is not an abuse of discretion or arbitrary

and capricious.63 If no such discretion is granted, the court will review the

administrator’s interpretation de novo and decide whether it was fundamentally

“correct.”64

        Under the more deferential abuse-of-discretion standard, the court analyzes

the administrator’s interpretation under a two-step framework. The court first

looks to whether the plan’s language is ambiguous, or, in other words, “subject to

reasonable alternative interpretations.”65 “If the plan’s language is unambiguous,

‘[the court] will not set aside the administrator’s interpretations . . . as long as those

interpretations are “reasonably consistent” with the plan’s text.’”66 But if the terms

of the plan are ambiguous, the court “must take [an] additional step and analyze



61
     ERISA § 502(a)(1)(B).
62
     Miller v. Am. Airlines, Inc., 632 F.3d 837, 845 (3d Cir. 2011).
63
     Id. “In the ERISA context, the arbitrary and capricious and abuse of discretion standards of
     review are essentially identical.” Id. at n.2 (citing Howley v. Mellon Fin. Corp., 625 F.3d 788,
     793 n.6 (3d Cir. 2010)).
64
     Viera v. Life Ins. Co. of N. Am., 642 F.3d 407, 413 (3d Cir. 2011) (quoting Hoover v. Provident
     Life & Accident Ins. Co., 290 F.3d 801, 808-09 (6th Cir. 2002)).
65
     Bergamatto v. Bd. of Trs. of the NYSA-ILA Pension Fund, 933 F.3d 257, 264 (3d Cir. 2019)
     (internal quotation marks omitted) (quoting Bill Gray Enters., Inc. Emp. Health & Welfare
     Plan v. Gourley, 248 F.3d 206, 218 (3d Cir. 2001), abrogated on other grounds by McCutchen,
     569 U.S.
66
     Id. (alterations in original) (quoting Dowling v. Pension Plan for Salaried Emps. of Union Pac.
     Corp. & Affiliates, 871 F.3d 239, 245 (3d Cir. 2017)).
                                                  - 16 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 17 of 49




whether the plan administrator’s interpretation of the document is reasonable.”67

The United States Court of Appeals for the Third Circuit has set forth a five-factor

test to analyze a plan’s reasonableness.68

        The Court notes that neither party has fully engaged with the analysis

required to resolve the matter at hand. Though the parties contest the

reasonableness of Defendants’ interpretation of the plan under general rules of

contract construction, neither discuss the standard of review to be applied nor

whether the plan’s subrogation clause is ambiguous. The parties also fail to even

acknowledge the Third Circuit’s five-factor test, which sets forth the standard

under which Defendants’ interpretation is to be governed. As a result, the parties’

arguments do not neatly line up with the standards and rules governing this Court’s

decision. The Court nevertheless follows the procedures set forth by the Third

Circuit necessary to adequately address Defendants’ motion.

                       a.    Standard of Review

        “The Supreme Court has held that ‘a denial of benefits challenged under

[§ 502(a)(1)(B)] is to be reviewed under a de novo standard unless the benefit plan

gives the administrator or fiduciary discretionary authority to determine eligibility

for benefits or to construe the terms of the plan.’”69 Where the plan gives an

administrator such discretionary authority, the administrator’s interpretation of the


67
     Id. (internal quotation marks omitted) (quoting Bill Gray Enters., 248 F.3d at 218).
68
     Howley, 625 F.3d at 795.
69
     Viera, 642 F.3d at 413 (quoting Firestone, 489 U.S. at 115).
                                               - 17 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 18 of 49




plan is to be reviewed under an “abuse-of-discretion (or arbitrary and capricious)

standard.”70

        “[A] court’s choice of the standard of review is itself a question of contract

construction.”71 There are no “magic words” that conclusively determine which

standard applies in a given case.72 “However, when a plan[‘s grant of discretion] is

ambiguous, it is construed in favor of the insured.”73 The purpose of this is to

ensure that ERISA plan drafters provide beneficiaries with notice regarding the

standard under which their benefits will be administered.74 Consequently, the plan

administrator bears the burden of demonstrating that the heightened abuse-of-

discretion applies.”75

        Though Defendants have not offered any argument establishing that the

abuse-of-discretion standard applies, the Court concludes that this standard is

warranted given the clear language of the plan. The plan plainly provides that it

“may adopt reasonable policies, procedures, rules and interpretations to promote

orderly and efficient administration of this Certificate.”76 At least two Circuits


70
     Id. (citations omitted); Miller, 632 F.3d at 845.
71
     Heasley v. Belden & Blake Corp., 2 F.3d 1249, 1258 (3d Cir. 1993).
72
     Viera, 642 F.3d at 413.
73
     Id. (citing Heasley, 2 F.3d at 1258).
74
     Id. at 417; see Kinstler v. First Reliance Std. Life Ins. Co., 181 F.3d 243, 249 (2d Cir. 1999)
     (“Since clear language can be readily drafted and included in policies . . . courts should require
     clear language and decline to search in semantic swamps for arguable grants of discretion.”);
     Bogue v. Ampex Corp., 976 F.2d 1319, 1325 (9th Cir. 1992) (“Employees who lose promised
     benefits should not lose the additional benefit of judicial review because their employer
     reserved discretionary power to itself without making that reservation clear.”).
75
     Viera, 642 F.3d at 413 (citing Kinstler, 181 F.3d at 249).
76
     Doc. 7-2 at § 10.8.
                                                  - 18 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 19 of 49




have found identical language sufficient to trigger the heightened abuse-of-

discretion standard.77 Given this, the Court finds that the plan has adequately

reserved discretionary authority, and will accordingly review Defendants’

interpretation for an abuse of discretion.78

                        b.    Ambiguity

        Under the abuse-of-discretion standard, the Court must first determine

whether the plan’s subrogation clause is ambiguous, or “subject to reasonable

alternative interpretations.”79 Though neither party squarely addresses the question

of ambiguity, their arguments regarding the overall reasonableness of Defendants’

interpretation are useful. Plaintiffs argues that the plan’s failure to include a

reimbursement provision forecloses any attempt to assert a right of reimbursement

under the terms of the plan. Plaintiffs also contend that subrogation and

reimbursement are separate legal rights, with subrogation referring to an insurer’s

rights against third parties, and reimbursement referring to an insurer’s rights

against its insured.

        Generally speaking, subrogation is a doctrine allowing an insurer to “stand

in the shoes” of its insured in order to assert the insured’s rights against a legally


77
     Krauss v. Oxford Health Plans, Inc., 517 F.3d 614, 623 (2d Cir. 2008) (finding a plan’s
     authorization to “adopt reasonable policies, procedures, rules and interpretations” as conferring
     discretion); Feder v. Paul Revere Life Ins. Co., 228 F.3d 518, 523 (4th Cir. 2000) (same).
78
     The Court also notes section 10.8 of the plan, titled Discretionary Authority, which states that
     “[t]he Plan has the full discretionary authority to make benefit and eligibility determinations
     and adjudicate claims under the Group’s health benefit plan.” Doc. 7-2 § 10.15.
79
     Bergamatto, 933 F.3d at 264 (internal quotation marks and citations omitted).
                                                - 19 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 20 of 49




liable third party.80 Subrogation arose from the principle that the burden of

compensating a person for their injury should fall on the party who “in equity and

good conscience” ought to pay it (i.e., the tortfeasor).81 As a result, subrogation

generally only confers upon insurers the right to sue third parties.82 However, as

Defendants point out, the equitable principle disfavoring double recoveries has also

motivated courts to recognize a right of reimbursement under the doctrine of

equitable subrogation even where an insurance contract contains no language to

that effect.83

        For their part, Defendants offer a tenuous, two-step argument. First, they

assert, without explanation, that the plan has expressly incorporated equitable

principles into its construction.84 Second, they claim that these incorporated

equitable principles clearly and unambiguously support a right of reimbursement in


80
     McCutchen, 569 U.S. at 97 n.5.
81
     Donman v. Barnes, 115 A. 883, 884 (Pa. 1922).
82
     See Remy v. Michael D’s Carpet Outlet, 571 A.3d 446, 447 (Pa. Super. 1990) (“By definition,
     subrogation can arise only with respect to the rights of an insured against third parties to whom
     the insurer owes no duty.” (citing Keystone Paper Converters, Inc. v. Neemar, Inc., 562 F.
     Supp. 1046 (E.D. Pa. 1983))).
83
     E.g., Fireman’s Fund Ins. Co. v. TD Banknorth Ins. Agency, Inc., 72 A.3d 36, 40 (Conn. 2013)
     (“Subrogation . . . promotes equity by preventing an insured from receiving more than full
     indemnification as a result of recovering from both the wrongdoer and the insurer for the same
     loss, which would unjustly enrich the insured.” (citations omitted)); Am. States Ins. Co. v.
     Fletcher, 591 N.E. 2d 320, 321 (Ohio Ct. App. 1990) (upholding the trial courts’ ruling that an
     insurer was entitled to seek reimbursement from its insured “on the grounds that the insured
     had, in violation of a policy of insurance and a subrogation agreement, and without the
     knowledge or participation of the insurer, entered into a settlement agreement and executed a
     general release with the tortfeasor.”); United Nat’l Ins. Co. v. M. London, 21 Phila. 323, 330
     (1990) (“The doctrine of subrogation entitles an insurer to recover the amount of insurance
     proceeds it has paid from any settlement fund or judgment obtained by the insured from a third-
     party tortfeasor.”); Ludwig v. Farm Bureau Mut. Ins. Co., 393 N.W.2d 143, 145 (Iowa 1986).
84
     It would appear this assumption is premised on the mere use of the term subrogation.
                                                 - 20 -
        Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 21 of 49




situations where an insured has received both insurance benefits and third-party

compensation. Weaving these two assumptions together, Defendants argue that

their right of reimbursement is plainly unambiguous.

        Defendants’ arguments are meritless. To begin with, even assuming that a

plan can incorporate equitable principles as interpretative rules under ERISA,

nothing within the plan even remotely suggests that that has occurred.85 Next,

there is simply no basis for holding that unsettled principles of common law can

unambiguously establish the scope of Defendants’ subrogation rights. While state

courts have generally recognized a right of reimbursement where failing to do so

would result in a double recovery, that is a far cry from being a fixed and

unbending understanding of subrogation. Consequently, the Court cannot hold that

Defendants’ interpretation is “reasonably consistent” with the plan’s unambiguous

language.

        More to the point, the plan’s subrogation clause does not unambiguously

establish Defendants’ right to seek reimbursement from Plaintiffs because the

subrogation clause is subject to more than one reasonable alternative interpretation.

The two operative sentences of the subrogation clause, for purposes of the Court’s

analysis, are the first and third. The first gives Defendants “the right of

subrogation to the extent permitted by the law against third parties that are legally



85
     The word “equitable” does not appear throughout the entirety of the plan’s seventy-seven
     pages.
                                            - 21 -
        Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 22 of 49




liable for the expenses paid” under the plan.86 The third sentence provides that

Defendants may “recover benefits amounts paid under this Certificate under the

right of subrogation to the extent permitted by law.”87

        Neither of these sentences make any reference to whether plan

administrators may seek reimbursement from members where the members have

received both benefits under the plan and third-party compensation. Moreover, the

sentences appear to restrict Defendants’ subrogation rights, not expand them;

read together, they limit both who Defendants may assert their subrogation rights

against (third parties), as well as what may be recovered (“benefits amounts paid”).

Under this interpretation, the subrogation clause would not authorize Defendants to

seek reimbursement from Plaintiffs under any circumstances. Such an

interpretation is clearly reasonable.

        The Court also notes the numerous decisions recognizing a logical and legal

distinction between the concepts of subrogation and reimbursement. As was stated

in Provident Life and Accident Insurance Co. v. Williams:

               While subrogation and reimbursement are similar in their
               effect, they are different doctrines. With subrogation, the
               insurer stands in the shoes of the insured. With
               reimbursement, the insurer has a direct right of repayment
               against the insured. As a matter of logic and case law, a
               party can have one right, but not the other.88


86
     Doc. 7-2 at § 8.3 (emphasis added).
87
     Id. (emphasis added).
88
     858 F. Supp. 907, 911 (W.D. Ark. 1994) (citing Weber v. Sentry Ins., 442 N.W.2d 164, 167
     (Minn. Ct. App. 1989)).
                                            - 22 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 23 of 49




        Since Williams was decided, a number of courts addressing similar questions

have found there to be a legally significant distinction between subrogation and

reimbursement.89 It is therefore well established that “[u]nlike subrogation, which

arises under state law and allows the insurer to stand in the shoes of its insured,

reimbursement is a contractual right governed by ERISA and comes into play only

after a plan member has received personal injury compensation.”90 The reasoning

in these decisions is well taken, and the Court concludes that Defendants’ failure to

include an express reimbursement provision precludes them from asserting that

any right of reimbursement is supported by the plan’s unambiguous text.91

Accordingly, because the plan can be subjected to reasonable alternative

interpretations, I find that the plan’s text is ambiguous.

                       c.    Abuse of Discretion

        The Court next considers whether Defendants’ interpretation of the plan

constitutes an abuse of discretion. “The interpretation of language in a plan

governed by ERISA is controlled by federal common law, which draws on general

principles of contract interpretation, at least to the extent that those principles are


89
     E.g., Harris v. Harvard Pilgrim Health Care, Inc., 208 F.3d 274, 278 (1st Cir. 2000)
     (“[R]eimbursement and subrogation are distinct remedies.”); McIntosh v. Pac. Holding Co.,
     992 F.2d 882, 883-84 (8th Cir. 1993) (concluding that a contract containing both
     reimbursement and subrogation language created two legally distinct obligations), cert. denied,
     510 U.S. 965 (1993); Marshall v. Emps. Health Ins. Co., 1997 WL 809997, at *5 (6th Cir. Dec.
     30, 1997); Hamilton v. Pilgrim’s Pride Emp. Group Health Plan, 37 F. Supp. 2d 817, 825
     (E.D. Tex. 1998); Somalakis v. United Healthgroup, Inc., 2007 WL 9734837, at *3 (D.N.M.
     Feb. 20, 2007); Salsbury v. Miller, 1998 WL 265114, at *2 (Wis. Ct. App. May 27, 1998).
90
     Unisys Med. Plan v. Timms, 98 F.3d 971, 973 (7th Cir. 1996).
91
     The Court further notes that language which does not exist cannot be unambiguous.
                                               - 23 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 24 of 49




consistent with ERISA.”92 Because “[a] primary purpose of ERISA is to ensure

the integrity and primacy of the written plans . . . the plain language of an ERISA

plan should be given its literal and natural meaning.”93 Further, courts are not “at

liberty to rewrite the terms of an ERISA plan.”94 Nor may they “apply common

law theories to alter the express terms of written benefit plans.”95

        An administrator’s interpretation constitutes an abuse of discretion if it is

“without reason, unsupported by substantial evidence, or erroneous as a matter of

law.”96 The Third Circuit has provided five factors for courts to analyze when

evaluating a plan’s interpretation under § 502(a)(1).97 These factors ask whether

the interpretation:

                (1) Is consistent with the goals of the plan;

                (2) Renders any language in the plan meaningless or internally
                   inconsistent;

                (3) Conflicts with the substantive or procedural requirements of the
                   ERISA statute;

                (4) Has been applied and adopted consistently; and


92
     Schultz, 670 F.3d at 838 (citations omitted).
93
     Health Cost Controls v. Isbell, 139 F.3d 1070, 1072 (6th Cir. 1997) (first citing Duggan v.
     Hobbs, 99 F.3d 307, 309-10 (9th Cir. 1996); then citing Van Orman v. Am Ins. Co., 680 F.2d
     301, 312 (3d Cir. 1982); and then citing Burnham v. Guardian Life Ins. Co., 873 F.2d 486, 489
     (1st Cir. 1989)).
94
     Henglein v. Colt Indus. Operating Corp., 260 F.3d 201, 215 (3d Cir. 2001) (citations omitted).
95
     Isbell, 139 F.3d at 1072 (citations omitted); see also Burke v. PriceWaterHouseCoopers LLP
     Long Term Disability Plan, 572 F.3d 76, 81 (2d Cir. 2009) (“Because we apply rules of contract
     law to ERISA plans . . . a court must not ‘rewrite, under the guise of interpretation, a term of
     the contract when the term is clear and unambiguous.” (citations omitted)).
96
     Howley, 625 F.3d at 792 (internal quotation marks omitted) (quoting Abnathya v. Hoffmann-
     La Roche, Inc., 2 F.3d 40, 45 (3d Cir. 1993)
97
     Id. at 795.
                                                - 24 -
        Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 25 of 49




               (5) Is contrary to the clear language of the plan.98

        Defendants offer two interpretations of the plan supporting their conclusion

that the plan has created a contractual right of reimbursement. For the following

reasons, the Court finds both interpretations are an abuse of discretion.

                             i.   The Priority Theory

        Defendants’ first interpretation is based on Defendants’ construction of the

concept of subrogation as essentially creating a priority right against any funds

paid by a third-party tortfeasor. Defendants appear to believe that, by reserving a

contractual right of subrogation against third-party tortfeasors, Defendants also

retained the right to first priority over any proceeds received by those tortfeasors.

Thus, until Defendants’ subrogation rights are satisfied (and they fully recoup the

cost of all benefits paid), any third-party proceeds Plaintiffs receive must be

construed as properly belonging to Defendants. Under this understanding, none of

the third-party funds actually belonged to Plaintiffs until Plaintiffs fully reimbursed

Defendants.

        Attempting to justify this theory, Defendants cite a line from U.S. Steel

Homes Credit Corp. v. South Shore Development Corp., which defines subrogation

as “a legal fiction by force of which an obligation extinguished by payment made

by a third party is considered as continuing to subsist for the benefit of this third




98
     Id. at 795 (emphasis added) (quoting Moench v. Robertson, 62 F.3d 553, 566 (3d Cir. 1995)).
                                             - 25 -
        Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 26 of 49




person.”99 Defendants apparently invoke this ruling (which was articulated in the

context of mortgages) to support the proposition that Defendants, by paying

benefits to Plaintiffs for their injuries, extinguished the debt that the third-party

tortfeasors owed to Plaintiffs, thereby extinguishing any right Plaintiffs might have

against the third-parties for the cost of their injuries (at least until Defendants are

fully reimbursed).

        Defendants’ interpretation fails because it is both logically unsound and

legally erroneous. To begin with, the rule set forth in South Shore is simply

inapplicable to the relationship between an insured, his insurer, and a third-party

tortfeasor. In the mortgage context, a party who pays another’s debt necessarily

assumes that party’s rights under the doctrine of subrogation; this makes sense

because the two parties are contractually bound and because the underlying debt

(the mortgage) has been fully assumed by the subrogee.

        But this is wholly dissimilar from the personal-injury context, where an

insurer compensates its insured for injuries caused by a third party. In such

circumstances, the insurer is not contractually assuming the third party’s “debt” to

the insured—rather, it is merely satisfying its obligation to the insured to cover the

cost of his injuries. Consequently, there is simply no basis for reading South Shore

as holding that, by simply providing Plaintiffs with contractually defined benefits,



99
     419 A.2d 785, 788 (Pa. Super. 1980) (internal quotation marks omitted) (quoting Harvester
     Company v. Tuscarora Twp., 43 Pa. Super. 410, 415 (1910)).
                                             - 26 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 27 of 49




Defendants have “extinguished” their right to receive compensation from the third

parties that injured them.

         Second, Defendants’ interpretation is premised on a fundamentally mistaken

understanding of subrogation which runs contrary to established precedent. The

question of priority in subrogation law is an open one; while subrogation rights

allow an insurer to sue third parties, they do not necessarily allow the insurer to

recover first.100 For example, when a plan is governed by the made-whole rule, the

question of priority is resolved in favor of the insured; in these circumstances, “a

plan gets no reimbursement until the beneficiary has been made whole.”101 In

contrast, a plan may receive priority under the plan-priority rule.102 But

Defendants attempt to circumvent this issue by baldly asserting that they receive

priority without pointing to any language in support is clearly unsustainable.

         Defendants’ interpretation further conflicts with precedent from the United

States Supreme Court. In U.S. Airways v. McCutchen, the Supreme Court held that

the common-fund doctrine serves as a default rule to aid in interpreting ERISA

plans.103 The Court then applied this rule in construing the plan there because the

parties had not expressly abrogated its use.104 However, McCutchen declined to



100
      If the opposite were true, there would be no need for the doctrine of equitable subrogation (as
      a right of reimbursement would be inherently implied).
101
      Sunbeam, 102 F.3d at 1372.
102
      Id.
103
      569 U.S. at 101-02.
104
      Id.
                                                 - 27 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 28 of 49




implement the made-whole rule solely because the plan had expressly disavowed

its application.105 Because McCutchen indicated that the made-whole rule would

serve as a default rule where not explicitly foreclosed by plan language, this Court

concludes that the rule creates the appropriate baseline.

         Defendants’ interpretation defies the holding of McCutchen, which

acknowledged that beneficiaries, not plans, receive priority by default under the

made-whole rule. Defendants cite no language within the plan establishing their

priority to compensation, and, as a result, the Court can only conclude that the

made-whole rule applies. Given this, the Court cannot find that Defendants’

interpretation is reasonable because it is in direct conflict with Supreme Court

precedent.

         Third, Defendants’ expansive interpretation of the plan is at odds with the

plan’s clear language, which quite plainly restricts Defendants’ right of

subrogation to third parties, and which does not expressly provide for a right of

reimbursement. As discussed above, the first sentence of the subrogation clause

states that Defendants’ shall have “the right of subrogation to the extent permitted

by the law against third parties . . . .”106 No other sentence clarifies that

Defendants’ right of subrogation also creates a right of reimbursement against plan




105
      Id. at 103 (“The express contract term, in short, contradicts the background equitable rule; and
      where that is so, for all the reasons we have given, the agreement must govern.”).
106
      Doc. 7-3 at § 8.3 (emphasis added).
                                                  - 28 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 29 of 49




beneficiaries. As a result, to uphold Defendants’ interpretation, the Court would be

required to insert into the plan a term that does not exist.

         The Court’s conclusion on this point is bolstered by case law recognizing

that plans may not create rights that are not formally included in the plan’s text.

Courts have repeatedly acknowledged that a plan which fails to formalize its rights

in explicit language forfeits its ability to assert any such right against plan

beneficiaries.107 More specifically, courts have time and again found that merely

granting a plan a right of subrogation against third parties is insufficient to

establish the plan’s right to reimbursement.108

         Fourth, Defendants’ interpretation conflicts with ERISA’s requirement that

plan documents be drafted “in a manner calculated to be understood by the average


107
      See Alco Standard Corp. v. Gilbert, 1992 WL 91939, at *2 (N.D. Ill. Apr. 30, 1992) (“Since
      the plaintiffs could have clearly established, in writing, that they had such a right to
      reimbursement or subrogation, their failure to do so prevents them from claiming this right
      now.” (citations omitted); J.C. Penney Co., Inc. v. McNaul, 1988 WL 236362, at *3 (W.D.
      Miss. July 22, 1988) (holding that a plan cannot assert a right of contractual subrogation where
      the plan contains only a reimbursement clause, not a subrogation clause); cf. McCutchen, 569
      U.S. at 101 (“The plan, in short, is at the center of ERISA. And precluding [the beneficiary’s]
      equitable defenses from override plain contract terms helps it to remain there.”); Bill Gray, 248
      F.3d at 220 (finding a plan’s right of reimbursement unambiguous where it was explicitly
      described and incorporated into the plan); Cummings by Techmeier v. Briggs & Stratton, 797
      F.2d 383, 389 (7th Cir. 1986) (refusing to recognize a right of unjust enrichment to create a
      remedy not provided for in the plan), cert. denied, 479 U.S. 1008 (1986); Corley v. Hecht Co.,
      530 F. Supp. 1155, 1163 (D.D.C. 1982) (holding that a plan’s demands for reimbursement
      constituted a breach of fiduciary duty because a right of reimbursement was not expressly
      included in the plan).
108
      E.g., Hamilton, 37 F. Supp. 2d at 825 (holding that a plan administrator abused his discretion
      by interpreting the plan’s subrogation clause as creating a right of reimbursement); Williams,
      858 F. Supp. at 911 (finding an analogous interpretation legally erroneous); Somalakis, 2007
      WL 9734837, at *4 (same); Gilbert, 1992 WL 91939, at *2; see also Vaughn v. Toyota Motor
      Corp., 314 F.R.D 222, 224 (N.D. Ohio 2016) (ruling that a subrogation clause does not
      necessarily give rise to a claim for reimbursement); Corley, 530 F. Supp. at 1163.
                                                   - 29 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 30 of 49




plan participant” and so as “to reasonably apprise such participants and

beneficiaries of their rights and obligations under the Plan.”109 It is quite clear that

a beneficiary cannot be apprised of an obligation that does not appear within the

plan’s text. Moreover, it would be unreasonable to expect that the average plan

participant would be able to foresee Defendants’ highly technical and novel

construction simply by reading the plan’s subrogation clause.

         Fifth, and finally, Defendants’ interpretation would render language in the

subrogation clause superfluous. Were the Court to accept Defendants’

interpretation, it would render the first sentence’s statement that Defendants’ right

of subrogation is limited to third parties superfluous. In essence, it would read this

phrase out of the plan itself. The Court also rejects Defendants’ argument that a

contrary reading would render the third sentence duplicative and unnecessary; it is

evident that the third sentence can be understood as describing what Defendants’

may recover under their right of subrogation, while the first sentence clarifies

against whom that right may be asserted. Accordingly, the Court concludes that

Defendants’ first theory of interpretation constitutes an abuse of discretion.

                            ii.   The Prejudice Theory

         Defendants’ second theory holds that a right of reimbursement was created

when Plaintiffs settled their claims, thereby prejudicing Defendants’ subrogation

rights. This theory is based on both the unsupported assertion that the plan’s

109
      See 29 U.S.C. § 1022(a); see also Cummings, 797 F.2d at 387.
                                              - 30 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 31 of 49




subrogation clause can only be properly interpreted by looking to equitable

principles developed under state law, as well as Defendants’ more textual

construction of the plan’s second sentence (prohibiting plan members from

prejudicing the plan’s subrogation rights).

         First, Defendants’ novel theory that equitable principles have been

“expressly” incorporated into the plan falls flat. Defendants offer no support

(textual or otherwise) to justify their contention on this point, and instead rely on

the plan’s use of the term subrogation as establishing the parties’ intent to

incorporate equitable principles into the plan’s terms. Defendants assert that

subrogation is a creature of equity, and, as such, can only be properly construed in

light of the equitable principles which created it.

         But this approach misunderstands the nature of both subrogation and

ERISA. More importantly, it is patently incorrect. Courts have repeatedly

recognized the distinctions between statutory, equitable, and contractual

subrogation.110 And Defendants’ arguments fail because they improperly conflate

equitable subrogation (which exists independent of any contract) with contractual

subrogation (which, by definition, does not). To put a finer point on it, a


110
      In re Hamada, 291 F.3d 645, 649 (9th Cir. 2002) (“There are various types of subrogation,
      most commonly categorized as ‘conventional’ or ‘contractual’ subrogation, ‘legal’ or
      ‘equitable’ subrogation, and statutory subrogation.”). Contractual subrogation, as its name
      implies, arises from an agreement. Id. By comparison, equitable subrogation “does not
      invariably depend on the existence of an agreement,” as it “can arise simply from the fact of
      payment.” Mut. Serv. Cas. Ins. Co. v. Elizabeth State Bank, 265 F.3d 601, 626 (7th Cir. 2001)
      (citing Schultz v. Gotlund, 561 N.E.2d 652, 653 (Ill. 1990)).
                                                - 31 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 32 of 49




contractual right of subrogation exists solely on the basis of an agreement, while

equitable subrogation operates by law.

         The problem for Defendants is that ERISA preempts “any and all state” laws

that “relate to” employee-benefit plans.111 Accordingly, ERISA precludes

application of any and all common-law doctrines, including, by necessity, the

doctrine of equitable subrogation.112 Rather than keep these common-law rules,

ERISA created a blank slate upon which parties could establish contractual rights

governed by federal common law.113 It logically follows that, unless equitable

subrogation is permitted by federal common law, a plan may not assert a claim for

equitable subrogation under ERISA. Conversely, a plan can only assert

subrogation rights that arise from the plan’s text.114

         Second, Defendants’ textual argument fails because it is in conflict with the

plan’s plain language, and runs contrary to the requirement that plans be drafted so

as to be understood by the average plan participant. While the second sentence of

the subrogation clause explicitly prohibits members from prejudicing the plan’s

subrogation rights, it does not follow that the necessary consequence of violating



111
      29 U.S.C. § 1144, ERISA § 514.
112
      Sunbeam, 102 F.3d at 1374 (“[I]t is well established that state subrogation doctrines are
      preempted under ERISA.” (first citing Holliday, 498 U.S. at 65; and then citing Barnes v.
      Indep. Auto. Dealers Ass’n of Cal. Health & Welfare Benefit Plan, 64 F.3d 1389, 1392 (9th
      Cir. 1995))).
113
      McCutchen, 569 U.S. at 100-01.
114
      The Court further notes that, even if it were possible for a party to incorporate equitable
      doctrines via plan language, there is no indication that the plan in this case actually did so.
                                                  - 32 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 33 of 49




that term is to create a right of reimbursement. To be sure, insurers often receive

such a right when asserting a right of equitable subrogation. However, as

discussed above, the insurers in those cases are asserting a right untethered from

contractual language.

         Here, by contrast, the Court must look to the plain language of the plan, not

to state-court decisions applying common-law doctrines in non-ERISA cases. And

it is evident to the Court that the plan’s language does not explicitly specify what

shall occur if a member is to prejudice the plan’s rights. Accordingly, the Court

concludes that the plan’s text does not support Defendants’ interpretation, and,

consequently, that it would not be possible for the average plan participant to be

adequately informed of his obligations. For these reasons, the Court finds that

Defendants’ second theory of interpretation is an abuse of discretion.115

                 4.     Federal Common Law

         The Court further declines to fashion a new rule under federal common

creating a right of reimbursement where a beneficiary prejudices a plan’s

subrogation rights in violation of the plan’s terms. Though the Court has deemed

Defendants’ interpretation unreasonable, they would still be able to succeed on

their motion to dismiss if they convinced the Court that it would be appropriate to


115
      The Court acknowledges that its holding may render the second sentence of the subrogation
      clause superfluous (at least to the extent that it cannot find that it permits a right of
      reimbursement). However, the Court clarifies that is not ruling that the second sentence is
      necessarily inoperative. In any event, the Court has weighed the risk of superfluity with that
      of re-drafting plan terms and deems the latter to be of more concern.
                                                 - 33 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 34 of 49




adopt the abovementioned rule under federal common law. As discussed above,

courts are authorized to develop federal common law where necessary to fill gaps

left within ERISA’s statutory scheme.116 Despite this power, courts may not use

federal common law to override clear plan language,117 nor are they “at liberty to

rewrite the terms of an ERISA plan.”118

         In fact, “the Supreme Court has been unequivocal in its warning that courts

should be ‘especially reluctant to tamper with [the] enforcement scheme embodied

in [ERISA] by extending remedies not specifically authorized by its text.’”119

Thus, “[i]n deciding whether it is appropriate to apply principles of federal

common law, ‘the inquiry is whether the judicial creation of a right . . . is

necessary to fill in interstitially or otherwise effectuate the statutory pattern enacted

in the large by Congress.’”120 “The Court then asks whether the particular cause of

action furthers the purpose of ERISA.”121




116
      Van Orman v. Am. Ins. Co., 680 F.2d 301, 311 (3d Cir. 1982) (citing Murphy v. Heppenstall
      Co., 635 F.2d 233, 237 (3d Cir. 1980)).
117
      See McCutchen, 569 U.S. at 91-92.
118
      Henglein v. Colt Indus. Operating Corp., 260 F.3d 201, 215 (3d Cir. 2001) (citations omitted).
119
      Unum Life Ins. Co. of America v. Grourke, 406 F. Supp. 2d 254, 530 (M.D. Pa. 2005) (quoting
      Knudson, 534 U.S. at 209); see, e.g., Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 447
      (1999) (noting that because ERISA is a “‘comprehensive and reticulated statute,’ and is
      ‘enormously complex and detailed,’ it should not be supplemented by extratextual remedies.”
      (quoting Nachman Corp. v. Pension Ben. Guar. Corp., 446 U.S. 359, 361 (1980); then quoting
      Mertens v. Hewitt Associates, 508 U.S. 248, 262 (1993); and then citing Guidry v. Sheet Metal
      Workers Nat’l Pension Fund, 493 U.S. 365, 376 (1990))).
120
      Ryan, 78 F.3d at 126 (internal quotation marks omitted) (alteration in original) (quoting
      Plucinski v. I.A.M. Nat’l Pension Fund, 875 F.2d 1052, 1056 (3d Cir. 1989)).
121
      Grourke, 406 F. Supp. 2d at 530 (citing Plucinski, 875 F.2d at 1057).
                                                - 34 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 35 of 49




         Defendants do not address why the rule they ask this Court to adopt is

necessary to fill interstitial gaps within ERISA or furthers the purpose of ERISA.

Instead, they rely solely on a single case, Provident Life and Accident Insurance

Co. v. Williams, which adopted under federal common law the rule they now seek

to apply.122 There, the court found it appropriate to “create an equitable right of

reimbursement” because the insured had settled with a tortfeasor and destroyed the

insurer’s subrogation rights.123 Williams premised its ruling on the dual principles

that “[t]he general body of state common law favors the creation of such an

equitable right,” and that “the federal common law of ERISA must utilize equitable

principles where necessary to prevent injustice.”124

         Neither of these principles are persuasive. While courts may look to state

common law doctrines when formulating federal common law,125 the Court is

cautious of incorporating a state-law remedy which ERISA has clearly

preempted.126 Moreover, since Williams was decided, courts have become more

wary of supplementing the remedies set forth in § 502 absent significant

justification.127 The Court is also cognizant that the proposition that equitable



122
      858 F. Supp. at 912.
123
      Id.
124
      Id. (citing Fitch v. Ark. Blue Cross & Blue Shield, 795 F. Supp. 904 (W.D. Ark. 1992)).
125
      Amara, 563 U.S. at 436.
126
      See Travitz, 818 F. Supp. at 768 (“[T]o argue alternatively that [a state anti-subrogation law]
      may be [adopted under federal common law and] applied to interpret a plan’s substantive terms
      would be to allow a state to do through the back door, what it may not do via the front.”
      (emphasis in original) (citations omitted)).
127
      See Jacobson, 525 U.S. at 447.
                                                  - 35 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 36 of 49




principles must be utilized to prevent injustice was severely undermined, if not

directly overruled, by McCutchen. To the extent McCutchen permits federal

common law rules to supplement plan terms, however, the Court finds that the

holding offered in Williams is not appropriate as a default rule.128

         Even if the Court were to adopt such a rule under federal common law, it is

not clear that dismissal would be appropriate at this stage. As Plaintiffs point out,

the amended complaint does not allege facts establishing that Plaintiffs’

definitively prejudiced Defendants’ subrogation rights. While Plaintiffs do admit

that they settled their third-party claims, the complaint does not illuminate whether

Defendants were aware of Plaintiffs’ claims, or whether Defendants had an

opportunity to initiate subrogation proceedings.

         The Court acknowledges that state common law frequently recognizes a

right of equitable reimbursement where an insured has violated an insurance

contract by prejudicing the subrogation rights of his insurer. But the Court is

hesitant to incorporate a new common-law rule absent further discussion

elaborating on why that is, or is not, appropriate. The Court accordingly concludes

that it would be improper to recognize an equitable right of reimbursement under

the facts of this case. Defendants’ motion to dismiss on this basis is therefore

denied.



128
      Unlike the made-whole and common-fund doctrines, the Williams rule is a remedy, not an
      interpretative rule.
                                          - 36 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 37 of 49




                 5.     The Made-whole and Common-Fund Rules

         Finally, even if Defendants could establish a right of reimbursement, their

recovery would be limited by the common-fund and make-whole doctrines. As has

been discussed at length, the common-fund and made-whole rules, as adopted

under federal common law by McCutchen, serve as default rules to aid in

interpreting plan language. Consequently, they shall apply to limit a plan’s right to

reimbursement where not explicitly abrogated by the plan’s text.129

         Because the Plan does not explicitly provide that the made-whole and

common-fund doctrines shall not apply, the Court can only conclude that these

doctrines do. Defendants point to no provision in the Plan providing otherwise,

nor do they offer any other compelling reason why these doctrines should not

govern the Court’s construction.130 Consequently, the Court finds that, even if

Defendants had established their right to Plaintiffs’ settlements, their entitlement

would be reduced pursuant to these doctrines.

         B.      Fiduciary Duty Claims

         ERISA § 404 provides that every fiduciary “shall discharge his duties with

respect to a plan solely in the interest of the participants and beneficiaries . . . for



129
      569 U.S. at 101-02.
130
      Defendants oddly claim that Plaintiffs have not pled facts plausibly giving rise to either
      defenses. However, Plaintiffs have clearly alleged that Defendants did not deduct a reasonable
      attorneys’ fee from their reimbursement requests (implicating the common-fund doctrine) and
      that Defendants demanded reimbursement prior to Plaintiffs receiving full compensation
      (implicating the made-whole rule). Doc. 7.
                                                - 37 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 38 of 49




the exclusive purpose of . . . providing benefits to participants and their

beneficiaries.”131 This must be done “with the care, skill, prudence, and diligence

under the circumstances then prevailing that a prudent man acting in a like capacity

and familiar with such matters would use in the conduct of an enterprise of a like

character and with like aims.”132 Section 404 further states that all fiduciaries owe

a duty to act “in accordance with the documents and instruments governing the

plan.”133

         “While the statutory disclosure and reporting requirements are clearly set

forth in ERISA, Congress chose not to enumerate all the fiduciary duties owed.”134

“Consequently, the [Supreme] Court has indicated that courts must create federal

common law to flesh out the meaning of ERISA and effectuate fully its meaning

and purpose.”135 Courts have thus acknowledged specific fiduciary duties under

federal common law that have not been explicitly codified in § 404. For example,

the Third Circuit recognizes the duty of loyalty,136 the duty of disclosure,137 and the

duty to avoid misrepresentations.138




131
      29 U.S.C. § 1104(a)(1)(A), ERISA § 404(a)(1)(A).
132
      Id. § 404(a)(1)(B).
133
      Id. § 404(a)(1)(C).
134
      Jordan v. Fed. Exp. Corp., 116 F.3d 1005, 1013 (3d Cir. 1997) (citing Varity Corp. v. Howe,
      516 U.S. 489, 496 (1996)).
135
      Ream v. Frey, 107 F.3d 147, 154 n.6 (3d Cir. 1997).
136
      Pegram v. Herdrich, 530 U.S. 211, 224 (2000).
137
      In re Unisys Sav. Plan Litig., 74 F.3d 420, 440 (3d Cir. 1996).
138
      Burstein v. Ret. Account Plan for Emps. of Allegheny Health Educ. & Res. Found., 334 F.3d
      365, 384 (3d Cir. 2003).
                                                 - 38 -
      Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 39 of 49




      Plaintiffs’ remaining counts consist of five breach of fiduciary duty claims

brought under § 502(a)(3). These claims make the following assertions:

              Defendants breached their duty of loyalty by enforcing an incorrect
               interpretation of the Plan’s terms against Plaintiffs (Counts II and
               VIII);

              Defendants breached their duty to disclose material information and to
               not make material misrepresentations by failing to inform Plaintiffs
               (and other beneficiaries) that Defendants did not have a right to seek
               reimbursement against Plaintiffs under the terms of the Plan (Counts
               III and IX);

              Defendants breached their duty to act in accordance with the terms of
               the Plan (Counts IV and X);

              Defendants failed to act in accordance with federal common law
               (Counts V and XI); and

              Defendants breached their duty to create and follow reasonable claims
               procedures (Counts VI and XII).

      Defendants seek to dismiss these counts on two bases. First, they maintain

that four claims are barred as duplicative of Plaintiffs’ § 502(a)(1) benefits claim.

Second, they assert that all claims fail as a matter of law. The Court disagrees. As

a result, Defendants’ motion to dismiss Plaintiffs’ breach of fiduciary duty claims

is denied.

                1.    Duplicative Claims Under § 502(a)(3)

      The Court first determines that dismissing Plaintiffs’ breach of fiduciary

duty claims as duplicative at this stage of the proceedings would be premature. In

Varity Corp. v. Howe, citing one of ERISA’s “basic purposes” of providing

“plaintiffs with a remedy,” the Supreme Court held that beneficiaries may maintain
                                          - 39 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 40 of 49




breach of fiduciary duty claims under § 502(a)(3).139 In doing so, Varity

established that § 502(a)(3) is a “catchall” provision permitting relief for

beneficiaries where other claims are not available.140 However, because the text of

§ 502(a)(3) only provides for “appropriate” relief, Varity noted that “where

Congress elsewhere provided adequate relief for a beneficiary’s injury, there will

likely be no need for further equitable relief” because relief, at that point, “would

not be ‘appropriate.’”141

          Courts interpreting Varity all agree that a beneficiary may not ultimately

recover under both § 502(a)(1) and § 502(a)(3). However, courts have split

regarding how that prohibition impacts a beneficiary’s ability to plead under both

provisions simultaneously. The majority of courts hold that Varity prohibits

beneficiaries from asserting claims under § 502(a)(3) where those claims could be

properly brought under § 502(a)(1).142 This rule applies even where relief is not


139
      516 U.S. 489, 513-15 (1996). Prior to Varity, the Supreme Court had intimated that breach of
      fiduciary duty claims were likely only available under § 502(a)(2), which redresses only those
      harms suffered by the plan as a whole. Mass. Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 142
      n. 9 (1985) (“Inclusion of the Secretary of Labor [as an authorized plaintiff under § 502(a)(2)]
      is indicative of Congress’ intent that actions for breach of fiduciary duty be brought in a
      representative capacity on behalf of the plan as a whole.”).
140
      516 U.S. at 510-11.
141
      Id. at 515 (citing Russell, 473 U.S. at 144).
142
      Mondry v. Am. Fam. Mut. Ins. Co., 557 F.3d 781, 805 (7th Cir. 2009) (“[A] majority of the
      circuits are of the view that if relief is available to a plan participant under [§ 502(a)(1)], then
      that relief is unavailable under [§ 502(a)(3)].”) (emphasis in original) (citations omitted); see,
      e.g., Korotynska v. Metro. Life Ins. Co., 474 F.3d 101, 107 (4th Cir. 2006); Antolik v. Saks,
      Inc., 463 F.3d 796, 803 (8th Cir. 2006); Ogden v. Blue Bell Creameries U.S.A., Inc., 348 F.3d
      1284, 1287 (11th Cir. 2003); Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d 609, 615 (6th
      Cir. 1998); Tolson v. Avondale Indus., Inc., 141 F.3d 604, 610-11 (5th Cir. 1998); Forsyth v.
      Humana, Inc., 114 F.3d 1467, 1474-75 (9th Cir. 1997), abrogated on other grounds by Lacey
      v. Maricopa Cnty., 693 F.3d 896 (9th Cir. 2012).
                                                    - 40 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 41 of 49




actually available under § 502(a)(1).143 It also precludes plaintiffs from pleading

§ 502(a)(3) claims in the alternative.144

          Standing in lone opposition is the United States Court of Appeals for the

Second Circuit. In Devlin v. Empire Blue Cross & Blue Shield, the Second Circuit

declined to follow the majority’s strict approach.145 Instead, Devlin ruled that a

plaintiff’s § 502(a)(3) claim should not be dismissed until it becomes clear that

relief is actually available under § 502(a)(1).146 Underlying this was the Second

Circuit’s interpretation of Varity as holding that “where a plan participant has no

remedy under another section of ERISA, she can assert a claim for breach of

fiduciary duty under § 502(a)(3).”147 Consequently, under Devlin, a plaintiff may

pursue claims under both § 502(a)(1) and § 502(a)(3) where the § 502(a)(3) claim

is pled in the alternative or the plaintiff seeks a remedy not available under

§ 502(a)(1).148




143
      Antolik, 463 F.3d at 803 (declining to reinstate a claim under § 502(a)(3) after the plaintiff’s
      claim under § 502(a)(1) had been dismissed because “[w]here a plaintiff is provided adequate
      relief by the right to bring a claim for benefits under . . . § 1132(a)(1)(B), the plaintiff does not
      have a cause of action to seek the same remedy under § 1132(a)(3)(B).” (internal citations
      omitted)); Wilkins, 150 F.3d at 615 (“Because § 1132(a)(1)(B) provides a remedy for [the
      plaintiff’s] alleged injury . . . he does not have a right to a cause of action for breach of fiduciary
      duty pursuant to § 1132(a)(3).”).
144
      Ogden, 348 F.3d at 1287 (“[A]n ERISA plaintiff who has an adequate remedy under Section
      502(a)(1)(B) cannot alternatively plead and proceed under Section 502(a)(3).”).
145
      274 F.3d 76, 89 (2d Cir. 2001).
146
      Id.
147
      Id. (citing Varity, 516 U.S. at 515).
148
      Id. at 89-90.
                                                      - 41 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 42 of 49




         The Third Circuit has not yet weighed in on this issue directly, which has

resulted in a split of authority within the Circuit’s district courts.149 Some district

courts have followed the majority approach and held that a plaintiff cannot bring

§ 502(a)(1) and § 502(a)(3) claims simultaneously.150 Others have (at least

implicitly) followed the Second Circuit’s lead and sustained claims under both

provisions where it was not yet determined whether the plaintiffs would certainly

receive adequate relief under § 502(a)(1) (or another ERISA provision).151 Still

others have found it appropriate to dismiss § 502(a)(3) claims where the plaintiff is

in fact seeking duplicative relief (thus failing under both approaches).152



149
      The Third Circuit noted in Ream v. Frey that “[w]here Congress otherwise provided for
      appropriate relief for the injury suffered by a beneficiary, further equitable relief ought not be
      provided.” 107 F.3d 147, 152 (3d Cir. 1997). But Ream dealt with a situation factually
      analogous to that in Varity, thus limiting the precedential value of this statement and its impact
      on the instant circuit split. Id.
150
      E.g., Miller v. Mellon Long Term Disability Plan, 721 F. Supp. 2d 415, 422 (W.D. Pa. 2010);
      Smith v. Thomas Jefferson Univ., 52 F. Supp. 2d 495, 498 n.4 (E.D. Pa. 1999) (“[W]ere plaintiff
      to proceed on the Count I claim under [§ 502(a)(1)], it would necessary to dismiss the claim
      under [§ 502(a)(3)].”) (citing Kuestner v. Health & Welfare Fund & Pension Fund of the Phila.
      Bakery Emps., 972 F. Supp. 905, 910-11 (E.D. Pa. 1997); and then citing Reilly v. Keystone
      Health Plan East, Inc., No. 98-CV-1648, 1998 WL 422037, at *4 (E.D. Pa. July 27, 1998));
      Powell, II v. Greater Media Inc. Long Term Disability Plan, Civ. No. 07-726, 2008 WL
      5188789, at *4 (E.D. Pa. Dec. 10, 2008) (rejecting Devlin as the minority view).
151
      E.g., Terry v. Northrop Grumman Health Plan, 989 F. Supp. 2d 401, 407 (M.D. Pa. 2013)
      (quoting Parente v. Bell Atl. Pa., No. 99-5478, 2000 WL 410081, at *3 (E.D. Pa. April 18,
      2000)); Tannenbaum v. UNUM Life Ins. Co. of Am., No. 03-CV-1410, 2004 WL 1084658, at
      *4 (E.D. Pa. Feb. 27, 2004) (concluding that, at least under the circumstances of that case, the
      plaintiff was permitted to seek relief simultaneously under both § 502(a)(3) and § 502(a)(1));
      Parente, 2000 WL 410081, at *3.
152
      E.g., Newcomer v. Henkels & McCoy, Inc., 2017 WL 3268155, at *5 (M.D. Pa. Aug. 1, 2017)
      (“[E]ven if Varity does not establish a bright line rule precluding simultaneous [§ 502(a)(3)]
      and [§ 502(a)(1)] claims in all cases, we can find no way to construe Plaintiff’s [§ 502(a)(3)]
      claim such that it might provide ‘other appropriate equitable relief’ for a violation that the
      ERISA statute does not elsewhere remedy.” (internal quotation marks omitted) (quoting
      Greene v. Hartford Life & Accident Ins. Co., 2014 WL 4473725, at *4 (E.D. Pa. Sept. 10,
                                                   - 42 -
       Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 43 of 49




      After careful consideration, the Court finds it most appropriate to adopt the

Second Circuit’s reasoning. Though Varity noted that § 502(a)(3) is a catchall

provision (and thus a provision of last resort), Varity also premised its conclusion

on the principle that Congress did not intend to leave beneficiaries without a

remedy. Though the Court acknowledges that a plaintiff may not recover under

truly duplicative claims, that does not mean a plaintiff should be barred from

asserting a claim under § 502(a)(3) where it is not yet clear that relief is actually

available under another provision. Moreover, the Court does not read Varity as

wholly barring relief where a plaintiff seeks a remedy that is not available under

§ 502(a)(1).

      As a result, the Court concludes that any determination at this stage

regarding whether Plaintiffs’ § 502(a)(3) claims are duplicative would be

premature. First, it is impossible to tell at the motion-to-dismiss stage whether

Plaintiffs’ will certainly succeed on their § 502(a)(1)(B) claim. And second, it is

not clear whether Plaintiffs are seeking relief under § 502(a)(3) that is not available

under § 502(a)(1)(B). Of course, it may be appropriate to rule on this issue again

later in the litigation. But, at this point in the proceedings, the Court finds it




   2014))); Potts v. Hartford Life & Accident Insurance Co., 2016 WL 4218384, at *4 (W.D. Pa.
   Aug. 9, 2016).
                                             - 43 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 44 of 49




unnecessary to dismiss Plaintiffs’ claims before the true issues in this case can be

brought into sharper relief.153

          Accordingly, Defendants’ motion to dismiss Plaintiffs’ breach of fiduciary

duty claims on this basis is denied.

                  2.      Improper Interpretation of the Plan, Failure to Disclose
                          Material    Information        and    Making      Material
                          Misrepresentations, Failure to Comply with the Terms of the
                          Plan, and Failure to Act in Accordance with ERISA
                          Common Law

          Beyond asserting that the majority of Plaintiffs’ breach of fiduciary duty

claims fail as duplicative, Defendants also argue that four of Plaintiffs’ breach of

fiduciary duty claims fail as a matter of law. Specifically, Defendants maintain

that Plaintiffs’ claims for breach of fiduciary duty in improperly interpreting the

plan (Counts II and VIII), failing to disclose material information and making

material misrepresentations (Counts III and IX), failing to comply with the terms

of the plan (Counts IV and X), and failing to act in accordance with ERISA

common law (Counts V and XI) all fail because Defendants are entitled to the

funds at issue.

          Defendants’ arguments fail because they all rest on the premise that

Defendants can establish a right of reimbursement under the plan. For all of the




153
      See N.Y. State Psychiatric Ass’n, Inc. v. UnitedHealth Group, 798 F.3d 125, 134 (2d Cir. 2015)
      (reasoning that, at the motion-to-dismiss stage, it was “too early to tell if [the plaintiff’s] claims
      under § 502(a)(3) are in effect repackaged claims under § 502(a)(1)”).
                                                  - 44 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 45 of 49




reasons previously discussed, this is not the case. Consequently, Defendants

arguments are inapposite,154 and their motion to dismiss these counts is denied.

                 3.     Failure to Comply with Federal Common Law

         Defendants also contend that Plaintiffs’ breach of fiduciary duty claim for

failing to act in accordance with federal common law fails as a matter of law

because the plain language of the plan governs interpretation of the plan.

Defendants assert that the plan confers upon them an unambiguous right to

reimbursement, and that the unambiguous nature of this conferral precludes the

application of federal common law.

         This argument is ironic and unsuccessful. Defendants spend a significant

portion of their briefing asking the Court to apply equitable rules to aid in

construction of the plan’s terms, but now assert such principles are wholly

precluded from consideration. However, as this Court has made clear, Defendants

assertion is foreclosed by the Court’s determination that the plan is ambiguous, as

well as by McCutchen and the fact that Defendants’ have not explicitly abrogated

the application of the made-whole and common-fund rules. Accordingly,

Defendants’ motion to dismiss this claim is denied.




154
      E.g., Minerley v. Aetna, Inc., 801 Fed. Appx. 861, 866-67 (3d Cir. Feb. 13, 2020) (rejecting a
      breach of fiduciary duty claim based on the plan’s enforcement of a valid reimbursement
      provision).
                                                - 45 -
         Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 46 of 49




                4.      Failure to Follow Reasonable Claims Procedure

         Finally, Defendants maintain that Plaintiffs’ breach of fiduciary duty claim

for failure to create and follow reasonable claims procedure must be dismissed.

Defendants’ arguments in support of this position is brief; they rest their arguments

solely on the theory that Plaintiffs seek to enforce the procedural requirements of

§ 503, and that “there is no private cause of action to enforce the provisions of

[§ 503].”155

         Section 503 requires that an ERISA plan must:

              (1) provide adequate notice in writing to any participant or beneficiary
               whose claim for benefits under the Plan has been denied, setting forth
               the specific reasons for such denial, written in a manner calculated to
               be understood by the participants; and

              (2) afford a reasonable opportunity to any participant whose claim for
               benefits has been denied for a full and fair review by the appropriate
               named fiduciary of the decision denying the claim.156

         Federal regulations interpreting § 503 prohibit an ERISA plan from

requiring “a claimant to file more than two appeals of an adverse benefit

determination” before the claimant may pursue a civil action under § 502(a).157

Further, if a plan fails to “establish or follow claims procedures consistent with the

requirements of this section, a claimant shall be deemed to have exhausted the

administrative remedies available under the plan and shall be entitled to pursue any



155
      Doc. 11 at 19.
156
      29 U.S.C. § 1133.
157
      29 C.F.R. § 2560.503-1(c)(2).
                                          - 46 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 47 of 49




available remedies under [§ 502(a)] on the basis that the plan has failed to provide

a reasonable claims procedure that would yield a decision on the merits of the

claim.”158

          The Third Circuit has recognized that a party may challenge a denial of

benefits on the basis that a plan’s claim procedures did not provide an opportunity

for “full and fair review.”159 Though the remedy available to a participant, as well

as the statutory basis for such an argument, is not clear-cut,160 it is evident to the

Court that the procedural requirements of § 503 are not merely for show. For

example, “the absence of any written claim procedures” or the inadequacy of any

claim procedures used may constitute an actionable violation of § 503.161

          Plaintiffs allege that Defendants breached their fiduciary duty to create and

follow a reasonable claims procedure as described and required by § 503 and

applicable federal regulations. Specifically, they contend that the plan requires

Plaintiffs to pursue more than two levels of appeal, and, more fundamentally, that

the plan’s appeal procedures does not allow Plaintiffs to assert their challenges to

the plan’s subrogation clause. They thus seek to enforce the regulations’ provision


158
      Id. § 2560.503-1(l)(2).
159
      See Grossmuller v. Int’l Union, United Auto, Aerospace & Agric. Implement Workers of Am.,
      715 F.2d 853, 857-58 (3d Cir. 1983).
160
      See, e.g., id. at 858-59 (finding that the plan failed to provide the beneficiary-plaintiff with a
      full and fair review in violation of § 503 without specifying the statutory basis for the plaintiff’s
      challenge); Syed v. Hercules Inc., 214 F.3d 155, 162 (3d Cir. 2000) (“[T]he remedy for a
      violation of § 503 is to remand to the plan administrator so the claimant gets the benefit of a
      full and fair review.”) (citing Weaver v. Phx. Home Life Mut. Ins. Co., 990 F.2d 154, 159 (4th
      Cir. 1993)).
161
      Grossmuller, 715 F.2d at 858.
                                                   - 47 -
          Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 48 of 49




and prohibit Defendants from arguing that Plaintiffs have failed to exhaust

available remedies.

         In support of their position that § 503 cannot give rise to an independent

breach of fiduciary duty claim, Defendants cite only one case: Cohen v. Horizon

Blue Cross Blue Shield of New Jersey.162 Though Cohen states definitively that

“§ 503 itself does not provide an independent cause of action,”163 Defendants’

citation of this holding is undermined by Third Circuit precedent recognizing that

“a plan that does not satisfy the minimum procedural requirements of § 503 and its

regulations operates in violation of ERISA.”164 The Third Circuit has further

recognized that “the remedy for a violation of § 503 is to remand to the plan

administrator so the claimant gets the benefit of a full and fair review.”165

         Accordingly, the Court declines to dismiss Plaintiffs’ claim on the basis that

Defendants offer. Because parties may receive a remedy, the Court cannot hold

that § 503 necessarily does not create a private right of action. While it is not

evident whether a beneficiary may enjoin a party from asserting an exhaustion

defense under § 502(a)(3),166 the Court is not convinced by Defendants’ arguments


162
      2013 WL 5780815 (D.N.J. Oct. 25, 2013).
163
      Id. at *9 (citations omitted).
164
      Miller, 632 F.3d at 851.
165
      Syed, 214 F.3d at 162.
166
      A beneficiary may avoid needing to exhaust administrative remedies where he has been denied
      “meaningful access” to a plan’s administrative procedures. See Majka v. Prudential Ins. Co.
      of Am., 171 F. Supp. 2d 410, 415 (D.N.J. 2001). This occurs when “one party has the sole
      power to invoke the higher levels of the review procedure and has not allowed another party
      access [and] . . . the other party [has] made attempts to have the higher levels of review
      initiated.” Id. (alterations in original) (citations omitted). But it is not evident whether a
                                                  - 48 -
       Case 4:20-cv-01236-MWB Document 19 Filed 05/27/21 Page 49 of 49




that such a claim is necessarily barred. In any event, it would seem that precedent

allows Plaintiffs to raise a violation of § 503 to request a remand for a full and fair

review of their benefits claim. Defendants’ motion to dismiss on this basis is

therefore denied.

IV.   CONCLUSION

      Defendants’ motion to dismiss pursuant to Rule 12(b)(6) is denied. An

appropriate Order follows.

                                                      BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




   defense against the exhaustion requirement must be asserted in response to briefing or whether
   it can be asserted as a standalone claim. Nevertheless, to the extent such a defense may asserted
   in a complaint, the Court finds it has been adequately pled.
                                               - 49 -
